DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Amendment filed August 25, 2022 has been fully considered and entered.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on May 24, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Three (3) replacement sheets of drawings were filed on August 25, 2022 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (JP 11-096819 A).
Regarding claims 1, 2, 4, and 21; an optical device (polarization illuminating device A1, A2 or A3; see Figures 1 and 4-6), comprising: 
a light source (polarization illumination device 1, 11, 21) configured to provide illumination light; 
a waveguide (lightguide 3, 13, 23) having: 
an input surface (3a, 13a, 23a); 
an output surface (3d, 13d, 23d; the examiner notes that 13d should point to the top surface of the light guide 13 in Figure 5) distinct from and non-parallel to the input surface (3a, 13a, 23a); and 
an output coupler (grooves 8, 18, 28, which reflect light in the direction of the output surface formed upper surface 3d, 13d, 23d), 
wherein the waveguide (3, 13, 23) is configured to: 
receive, at the input surface (3a, 13a, 23a), the illumination light provided by the light source (1, 11, 21); 
propagate the illumination light via total internal reflection (this is inherently how the light guide, 3, 13 or 23, propagates light); and 
redirect, by the output coupler (8, 18, 28), the illumination light so that the illumination light is output from the output surface (3d, 13d, 23d) for illuminating a spatial light modulator (liquid crystal display, wherein the polarized lighting device, A1, A2 or A3, is used as a backlight to illuminate a liquid crystal display and the liquid crystal display is a spatial light modulator; see the disclosure);
a reflective polarizer (polarization separation plate, 7, 17 or 27) disposed on a first side (3d, 13d, 23d) of the waveguide (3, 13, or 23) and configured to transmit light having a first polarization and reflect light having a second polarization different from the first polarization (see the abstract); 
a flat reflector (5, 15, 25) disposed on a second side  (3c, 13c, 23c) of the waveguide (3, 13, 23), that is opposite to the first side (3d, 13d, 23d) of the waveguide (3, 13, 23), to receive the light reflected by the reflective polarizer (7, 17, 27) and reflect the received light toward the reflective polarizer (7, 17, 27); and 
an optical retarder (quarter-wave plate 29; see Figure 6) disposed between the reflective polarizer (27) and the flat reflector (25);
the spatial light modulator (liquid crystal display) positioned to: 
receive the illumination light output from the output surface (3d, 13d, 23d) of the waveguide (3, 13, 23); 
modulate an amplitude or phase of at least a portion of the illumination light (liquid crystal displays inherently module an amplitude and/or phase of at least a portion of illumination light); and 
output modulated light (liquid crystal displays inherently output modulated light);
wherein the output coupler (8, 18, 28) is disposed adjacent to (i.e. nearby) the output surface (3d, 13d, 23d);
wherein the optical retarder (29) is disposed on the second side of the waveguide (23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 10-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0209576 A1) in view of Fukui et al. (JP 11-096819 A), Furuya et al. (WO 2010/137263 A1), and Hiyama et al. (US 7,245,336). 
Regarding claim 1; Robinson et al. discloses an optical device (see Figures 1A, 1B, 14A and 14B), comprising: 
a light source (light source; see paragraphs 2, 5 and 15; illuminator array 15; see Figures 1A and 1B, and paragraph 76) configured to provide illumination light; and 
a waveguide (waveguide 1 in Figures 1A and 1B; waveguide 1406 in Figures 14A and 14B; see paragraphs 76-78, 121 and 132) having: 
an input surface (input end; see paragraph 5; input end 2; see Figure 1B; the input end is pictured but not labeled in Figures 14A and 14B); 
an output surface (first guide surface through which output light exits; see paragraphs 5 and 78) distinct from and non-parallel to the input surface (the light is output through a surface facing a spatial light modulator, SLM 48, wherein that surface is distinct from and non-parallel to the input end; see Figures 1B and 14B); and 
an output coupler (extraction features 12 in Figure 1B; see paragraphs 79-80; stepped surface 1502 in Figure 14B; see paragraph 121);
wherein the waveguide (1, 1406) is configured to: 
receive, at the input surface (2) the illumination light provided by the light source (15); 
propagate the illumination light via total internal reflection (see paragraph 5 and 78); and 
redirect, by the output coupler (12, 1502), the illumination light so that the illumination light is output from the output surface for illuminating a spatial light modulator (48);
a reflective polarizer (reflective polarizer 1408; see paragraphs 5 and 122-124) disposed on a first side of the waveguide (1406; see Figure 14B) and configured to transmit light having a first polarization (vertical polarization state 1403) and reflect light having a second polarization (linear/horizontal polarization state 1409) different from the first polarization (1403); 
a reflector disposed (reflective material coating on surface 1502; see Figure 14B and paragraph 121) on a second side of the waveguide (1406), that is opposite to the first side (side facing reflective polarizer 1408) of the waveguide (1406), to receive the light (1407) reflected by the reflective polarizer (1408) and reflect the received light toward the reflective polarizer (1408); and 
an optical retarder (quarter wave retarder 1404; see paragraph 122) disposed between the reflective polarizer (1408) and the reflector (reflective coating on surface 1502).
Robinson et al. does not disclose that the reflector is flat.
The optical device of Robinson et al. is a lighting device that includes the wedge-shaped waveguide (1, 1406; see Figures 1B and 14B) with the reflector (1502) positioned below the waveguide (1, 1406) to reflect light back towards the reflective polarizer (1408). 
Fukui et al. discloses an optical device that includes a wedge-shaped waveguide (43; see Figure 14) with a flat reflector (45) positioned below the waveguide (43) to reflect light back towards a reflective polarizer (47).  Furuya et al. discloses an optical device that includes a wedge-shaped waveguide (16; see Figure 30) with a flat reflector (17) positioned below the waveguide (16) to reflect light back towards a reflective polarizer (31).  Hiyama et al. teaches that a flat reflector (54; see Figures 7 and 8) may be provided below an optical waveguide (53) in an optical display lighting device.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the reflector as a flat reflector in alternative to the reflector of Robinson et al., which conforms to the waveguide surface, for the purpose of obtaining desired optical reflectance characteristics and/or for the purpose of using a preformed flat reflector when assembling the optical device, since flat reflectors were known alternative reflectors in similar optical devices in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2; Robinson et al. discloses that the spatial light modulator (48) is positioned to: 
receive the illumination light output from the output surface of the waveguide (1, 1406); 
modulate an amplitude or phase of at least a portion of the illumination light (see paragraph 81); and 
output modulated light (see Figures 1B and 14B).  
Regarding claim 4; wherein the output coupler (surface 1502) is disposed adjacent to (i.e. nearby) the output surface (the output coupler surface 1502 is the surface nearby and opposing the output surface of waveguide 1406).  
Regarding claim 5; the output coupler (1502) includes a turning film (reflective coating) configured to redirect the illumination light propagating in the waveguide (1406) so that at least a portion of the illumination light is output from the output surface of the waveguide (1406) in a first direction.  
Regarding claim 7; the first direction is non-parallel and non-perpendicular with a reference plane defined by the waveguide (1406; see Figure 14B).  
Regarding claim 10; the output coupler (12, stepped surface 1502) includes a plurality of optical elements (steps); the plurality of optical elements (12, steps of surface 1502) is coupled (optically coupled) to the output surface of the waveguide (1, 1406; see Figures 1B and 14B); and the plurality of optical elements (12, steps of 1502) is configured to redirect the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406).  
Regarding claim 11; the waveguide (1, 1406) includes an optical surface (surface with extraction features 12 and guiding features 10, surface 1502; see Figures 1B and 14B) opposite to the output surface (surface facing SLM 48) and distinct from the input surface (2 in Figure 1B, pictured but not labeled in Figure 14B) and the output surface (surface facing SLM 48); the output coupler (12, steps of 1502) includes a plurality of optical elements (extraction features 12, steps); the plurality of optical elements (12, steps) is coupled to the optical surface (physically and optically coupled) of the waveguide (1, 1406); and the plurality of optical elements (12, steps) is configured to redirect the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406).  
Regarding claim 12; Robinson et al. discloses a method of providing illumination light (see Figures 1A, 1B, 14A and 14B), the method comprising: 
providing, from a light source (light source; see paragraphs 2, 5 and 15; illuminator array 15; see Figures 1A and 1B, and paragraph 76), illumination light;  010235-01-5312-US57
receiving, at an input surface (input end; see paragraph 5; input end 2; see Figure 1B; the input end is pictured but not labeled in Figures 14A and 14B) of a waveguide (waveguide 1 in Figures 1A and 1B; waveguide 1406 in Figures 14A and 14B; see paragraphs 76-78, 121 and 132), the illumination light provided by the light source (light source; see paragraphs 2, 5 and 15; illuminator array 15; see Figures 1A and 1B, and paragraph 76), wherein the waveguide (waveguide 1 in Figures 1A and 1B; waveguide 1406 in Figures 14A and 14B; see paragraphs 76-78, 121 and 132) further includes: 
an output surface (first guide surface through which output light exits; see paragraphs 5 and 78) that is distinct from and non-parallel to the input surface (input end; see paragraph 5; input end 2; see Figure 1B; the input end is pictured but not labeled in Figures 14A and 14B); and 
an output coupler (extraction features 12 in Figure 1B; see paragraphs 79-80; stepped surface 1502 in Figure 14B; see paragraph 121); 
propagating, in the waveguide (1, 1406), the illumination light via total internal reflection (see paragraph 5 and 78); and 
redirecting, by the output coupler (12, 1502), the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406) for illuminating a spatial light modulator (48);
transmitting, through a reflective polarizer (reflective polarizer 1408; see paragraphs 5 and 122-124) disposed on a first side of the waveguide (1406; see Figure 14B), light having a first polarization (vertical polarization 1403) and reflecting, with the reflective polarizer (1408), light having a second polarization (horizontal polarization 1409) different from the first polarization (1403); and 
receiving, with a reflector (reflective material coating on surface 1502; see Figure 14B and paragraph 121) disposed on a second side of the waveguide (1406), that is opposite to the first side (side facing reflective polarizer 1408) of the waveguide (1406), the light (1407) reflected by the reflective polarizer (1408) and reflecting the received light toward the reflective polarizer (1408);
 wherein an optical retarder (quarter wave retarder 1404; see paragraph 122) is disposed between the reflective polarizer (1408) and the reflector (reflective coating on surface 1502).  
Robinson et al. does not disclose that the reflector is flat.
The optical device of Robinson et al. is a lighting device that includes the wedge-shaped waveguide (1, 1406; see Figures 1B and 14B) with the reflector (1502) positioned below the waveguide (1, 1406) to reflect light back towards the reflective polarizer (1408). 
Fukui et al. discloses an optical device that includes a wedge-shaped waveguide (43; see Figure 14) with a flat reflector (45) positioned below the waveguide (43) to reflect light back towards a reflective polarizer (47).  Furuya et al. discloses an optical device that includes a wedge-shaped waveguide (16; see Figure 30) with a flat reflector (17) positioned below the waveguide (16) to reflect light back towards a reflective polarizer (31).  Hiyama et al. teaches that a flat reflector (54; see Figures 7 and 8) may be provided below an optical waveguide (53) in an optical display lighting device.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the reflector as a flat reflector in alternative to the reflector of Robinson et al., which conforms to the waveguide surface, for the purpose of obtaining desired optical reflectance characteristics and/or for the purpose of using a preformed flat reflector when assembling the optical device, since flat reflectors were known alternative reflectors in similar optical devices in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 13; the method (see Figures 1B and 14B) further comprising: 
receiving, at the spatial light modulator (48), the illumination light output from the output surface of the waveguide (1, 1406); 
modulating, at the spatial light modulator (48), an amplitude or phase of at least a portion of the illumination light; and 
outputting modulated light from the spatial light modulator (48).  
Regarding claim 15; wherein the output coupler (surface 1502) is disposed adjacent to (i.e. nearby) the output surface (the output coupler surface 1502 is the surface nearby and opposing the output surface of waveguide 1406) of the waveguide (1406).  
Regarding claim 16; the output coupler (reflective coated, stepped surface 1502) is a turning film (reflective coating) and the method further comprises: redirecting, by the turning film (reflecting coating), the illumination light propagating in the waveguide (1406) so that at least a portion of the illumination light is output from the output surface of the waveguide (1406) in a first direction (see Figures 1B and 14B).  
Regarding claim 19; the output coupler  (12, stepped surface 1502) includes a plurality of optical elements (12, steps), the plurality of optical elements (12, steps) coupled (optically coupled) to the output surface of the waveguide (1, 1406), and the method further includes: redirecting, by the plurality of optical elements (12, steps), the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406).  
Regarding claim 20; the output coupler (12, 1502) includes a plurality of optical elements (12, steps), the plurality of optical elements (12, steps) coupled (physically and optically coupled) to an optical surface opposite to, and distinct from, the output surface of the waveguide (1, 1406; see Figures 1B and 14B), and the method further comprises: redirecting, by the plurality of optical elements (12, steps), the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0209576 A1) in view of Fukui et al. (JP H1196819 A), Furuya et al. (WO 2010/137263 A1), and Hiyama et al. (US 7,245,336), and in view of Bita et al. (US 2010/0302803 A1).
Regarding claims 5 and 6; Robinson et al., Fukui et al., Furuya et al., and Hiyama et al. teach or suggest all of the limitations of claim 1 as applied above, but do not teach that the output coupler includes a turning film configured to redirect the illumination light propagating in the waveguide so that at least a portion of the illumination light is output from the output surface of the waveguide in the first direction, wherein the turning film has a first refractive index and the waveguide has a second refractive index that is substantially the same as the first refractive index.
Robinson et al. teaches that the output coupler is formed by extraction features (12 in Figure 1B; see paragraphs 79-80; stepped surface 1502 in Figure 14B; see paragraph 121).  
Bita et al. teaches an alternative output coupler configuration for an optical device (display device 800; see Figure 8 and paragraph 109), comprising: 
a light source (light source 809) configured to provide illumination light (light 811); and 
a waveguide (light guide 803) having: 
an input surface (the input surface faces light source 809); 
an output surface (bottom surface facing reflective display 807) distinct from and non-parallel to the input surface (see Figure 8); and 
an output coupler (turning film 801), 
wherein the waveguide (803) is configured to: 
receive, at the input surface the illumination light (811) provided by the light source (809); 
propagate the illumination light via total internal reflection (TIR; see paragraphs 114-115); and 
redirect, by the output coupler (801), the illumination light (811) so that the illumination light is output from the output surface for illuminating a spatial light modulator (reflective display 807 may be reflective spatial light modulator; see paragraphs 109 and 110);
wherein the output coupler (801) is disposed adjacent (i.e. nearby) to the output surface (see Figure 8; the output coupler is nearby the output surface); and
the output coupler (801) includes a turning film configured to redirect the illumination light propagating in the waveguide (803) so that at least a portion of the illumination light (811) is output from the output surface (bottom surface) of the waveguide (803) in a first direction;
wherein the turning film (801) has a first refractive index and the waveguide (803) has a second refractive index that is substantially same as the first refractive index (see paragraphs 77 and 111).  
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to alternatively form the output coupler with a turning film configured to redirect the illumination light propagating in the waveguide so that at least a portion of the illumination light is output from the output surface of the waveguide in the first direction, wherein the turning film has a first refractive index and the waveguide has a second refractive index that is substantially the same as the first refractive index, for the purpose of outcoupling light with a known coupler arrangement to achieve desired optical transmission results, since this was a known alternative out-coupling arrangement in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0209576 A1) in view of Fukui et al. (JP H1196819 A), Furuya et al. (WO 2010/137263 A1), and Hiyama et al. (US 7,245,336), and in view of Cheng et al. (US 2018/0335629 A1).
Regarding claims 8 and 17; Robinson et al., Fukui et al., Furuya et al., and Hiyama et al. teach or suggest all of the limitations of claims 1 and 12 as applied above, but do not teach that the output coupler is a holographic film that is configured to redirect light in a direction based on an angle of incidence of the light upon the holographic film, and the illumination light is incident upon the holographic film at a first range of incident angles.
Robinson et al. teaches that the output coupler is formed by extraction features (12 in Figure 1B; see paragraphs 79-80; stepped surface 1502 in Figure 14B; see paragraph 121).  
Cheng et al. discloses an optical device (see Figures 27 and 36), comprising: 
a light source (illumination module 102 or light emitter 5410; see Figures 27 and 36; see paragraphs 121, 279 and 283) configured to provide illumination light (light 5412); and 
a waveguide (waveguide 5415) having: 
an input surface (the input surface faces the illumination module 102 or light emitter 5410; see Figures 27 and 36); 
an output surface (bottom surface of 5415 in Figure 36) distinct from and non-parallel to the input surface (see Figure 36); and 
an output coupler (turning elements 1314 or 5427a; see Figures 27 and 36; see paragraphs 129, 280 and 282), 
wherein the waveguide (112 or 5415) is configured to: 
receive, at the input surface the illumination light (5412) provided by the light source (102 or 5410); 
propagate the illumination light via total internal reflection (waveguides reflect light by total internal reflection, TIR; see paragraphs 127, 340, 518, and 653); and 
redirect, by the output coupler (turning features 1314 or turning film 5427a), the illumination light so that the illumination light is output from the output surface for illuminating a spatial light modulator (106 or 5425; see paragraphs 121, 279 and 283);
wherein the output coupler (5427a) is a holographic film (see paragraph 280) that is configured to redirect light in a direction based on an angle of incidence of the light upon the holographic film (this is inherent), and the illumination light is incident upon the holographic film (5427a) at a first range of incident angles (this is inherent).
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to alternatively form the output coupler with a holographic film that is configured to redirect light in a direction based on an angle of incidence of the light upon the holographic film, and the illumination light is incident upon the holographic film at a first range of incident angles, for the purpose of outcoupling light with a known coupler arrangement to achieve desired optical transmission results, since this was a known alternative out-coupling arrangement in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0209576 A1) in view of Fukui et al. (JP H1196819 A), Furuya et al. (WO 2010/137263 A1), and Hiyama et al. (US 7,245,336), and in view of Zhai et al. (US 8,079,718 B1).
Regarding claims 9 and 18; Robinson et al., Fukui et al., Furuya et al., and Hiyama et al. teach or suggest all of the limitations of claims 1 and 12 as applied above, but do not teach a tapered waveguide positioned between the waveguide and the light source, the tapered waveguide configured to receive the illumination light provided by the light source and steer the illumination light into the waveguide.  The use of tapered waveguide couplers for collecting light from light sources and coupling the light into optical waveguides of displays to maximize optical coupling efficiency and minimize loss is well established in the display art.  For example, Zhai et al. discloses a tapered waveguide coupler (66; hollow with reflective surfaces or solid with TIR surfaces; see Figures 17A and 17B; see column 11, lines 22-32) for coupling light into a waveguide (68) of a display (see Figures 15-16).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a tapered waveguide positioned between the waveguide and light source in the display of Robinson et al., the tapered waveguide configured to receive the illumination light provided by the light source and steer the illumination light into the waveguide for the purpose of maximizing optical coupling efficiency and/or providing collimated light to the waveguide.

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. 
	Applicant states that claim 1 has been amended to include the features of claim 3, and claim 12 has been amended to include the features of claim 14. With respect to the features previously recited in claims 3 and 14, the Examiner relies in part on reflective material coating on surface 1502. However, Robinson does not disclose a combination of "a reflective polarizer disposed on a first side of the waveguide and configured to transmit light having a first polarization and reflect light having a second polarization different from the first polarization;" "a flat reflector disposed on a second side of the waveguide, that is opposite to the first side of the waveguide, to receive the light reflected by the reflective polarizer and reflect the received light toward the reflective polarizer;" and "an optical retarder disposed between the reflective polarizer and the flat reflector." Thus, the Applicant respectfully submits that amended claims 1 and 12 and their dependent claims are patentable over Robinson. 
In view of Applicant’s Amendments to the claims, new art has been applied in the rejections set forth above, wherein Robinson et al. (US 2016/0209576 A1) in view of Fukui et al. (JP 11-096819 A), Furuya et al. (WO 2010/137263 A1), and Hiyama et al. (US 7,245,336) at least teaches or suggests this combination of limitations.
	Applicant states that new claim 21 recites features that are not taught or suggested in the cited references. 
Fukui et al. (JP 11-096819 A) discloses all of the limitations of new claim 21 as applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874